Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2005                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  127871                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  ROBERT THOMAS CROUCHMAN and                                                                            Maura D. Corrigan
  SUGAR M. CROUCHMAN,                                                                                  Robert P. Young, Jr.
            Plaintiffs,                                                                                Stephen J. Markman,
                                                                                                                      Justices

  v        	                                                        SC: 127871     

                                                                    COA: 248419      

                                                                    Wayne CC: 01-112063-NI

  MOTOR CITY ELECTRIC COMPANY
  and CITIZENS INSURANCE COMPANY,

             Defendants, 

  and
  KEVIN JAMES WIECZOREK,

           Defendant/Third-Party

           Plaintiff/Appellee, 

  v
  AUTO-OWNERS INSURANCE COMPANY, 

  a/k/a HOME-OWNERS INSURANCE

  COMPANY, 

             Third-Party Defendant/Appellant. 

  _________________________________________/ 


          On December 1, 2005, the Court heard oral arguments on third-party defendant’s
  application for leave to appeal the October 28, 2004 judgment of the Court of Appeals.
  On order of the Court, the application is again considered and, pursuant to MCR
  7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court
  of Appeals and the summary disposition orders of the Wayne Circuit Court, and
  REMAND this case to the Wayne Circuit Court for entry of an order granting third-party
  defendant’s motion for summary disposition. The unambiguous language of §IV.1.a(1)
  of the insurance policy does not extend liability coverage to the vehicle the third-party
  plaintiff was operating. See Farm Bureau Mutual Ins Co of Michigan v Nikkel, 460 Mich
  558 (1999). Coverage cannot be based on the language in §IV.1.c(2) of the policy,
  because the language of that provision excludes coverage and does not create coverage.
  See Auto-Owners Ins Co v Harrington, 455 Mich 377, 381-2 (1997).

        CAVANAGH and KELLY, JJ., concur in the result only.



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2005                   _________________________________________
           d1221                                                               Clerk